Citation Nr: 0527309	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-41 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for bilateral 
flat foot with plantar fasciitis and hallux valgus with 
degenerative joint disease of the first metaphalangeal (MP) 
joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1979 to December 
1980.  This appeal is from a rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  In April 2005 the veteran testified 
without representation at a hearing before the undersigned 
Acting Veterans Law Judge designated by the Chairman of the 
Board to conduct the hearing and decide the appeal.  
38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

The veteran testified in April 2005 that she has received 
supplemental security income (SSI) for disability from the 
Social Security Administration.  She testified that to her 
inability to walk or stand for longer than 15 minutes because 
of her feet and other medical conditions.  She testified that 
she had been on SSI since 2001 and that she had been 
unemployed since that time.  She testified that she had 
"profile" with SSI regarding her work limitations.

The April 2005 testimony is the veteran's first mention of 
SSA disability benefits.  Her testimony indicates that the 
SSA probably has information constituting evidence of the 
degree of disablement caused by her service-connected flat 
feet.  Now on notice of such evidence, VA must afford her 
assistance to obtain the evidence.  38 C.F.R. § 3.159(c)(2) 
(2004); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran also testified that she was scheduled for a 
regular VA outpatient clinic visit in May 2005.  It is 
unclear from her testimony whether observation or treatment 
of her service-connected flat foot disability was an intended 
object of the visit.  Obtaining the progress notes will 
answer that question.  The veteran reported that she is seen 
at both the uptown and the downtown divisions of the Augusta 
Medical Center, but she did not state at which she would have 
the May 2005 appointment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from medical and 
administrative decision records pertinent 
to an award 2001 award of SSI benefits to 
the veteran from the Social Security 
Administration, and Associate any 
information obtained with the claims 
file.

2.  Obtain records of the Veteran's May 
2005 outpatient clinic from Augusta VAMC.  
Inquire of the veteran whether she was 
seen at the uptown or the downtown 
division, if it will expedite the 
request.

3.  Readjudicate the claim at issue.  If 
any claim remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

